EXHIBIT 10.2

Amendment
to
Loan and Security Agreement

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered as
of February 29, 2008 by and between Silicon Valley Bank (“Bank”) and ATS
Medical, Inc., a Minnesota corporation (the “Borrower”) whose address is 3905
Annapolis Lane, Suite 105, Minneapolis, Minnesota 55447.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 28, 2004 (as amended, modified, supplemented or restated from
time to time, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has established certain Subsidiaries and the Loan Agreement is being
amended in connection therewith, to the extent, in accordance with the terms,
subject to the conditions, and in reliance upon the representations and
warranties, set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Cross-Default. The following is hereby added to the end of Section 8.9 of
the Loan Agreement:

Without limitation on the foregoing, each of the following shall also be an
Event of Default: If 3F Therapeutics, Inc. (“3F”) or ATS Acquisition Corp.
(“ATSAC”) defaults in any representation, warranty, or agreement under the
Unconditional Guaranty, dated February 29, 2008, by 3F and ATSAC, in favor of
Bank, with respect to the Obligations of Borrower, or if any Event of Default
shall exist under the Security Agreement, dated February 29, 2008, among 3F,
ATSAC and Bank.

2.2 Financial Statements. Clauses “i” and “ii” of Section 6.2(a) of the Loan
Agreement reads as follows:

(i) as soon as available, but no later than 30 days after the last day of each
month, a company prepared consolidated balance sheet, income statement, and cash
flow statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Bank; (ii) as
soon as available, but no later than 120 days after the last day of Borrower’s
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank.

Said clauses “i” and “ii” are hereby amended to read a follows:

(i) as soon as available, but no later than 30 days after the last day of each
month, a company prepared consolidated and consolidating balance sheet, income
statement, and cash flow statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) as soon as available, but no later than 120 days after the last day
of Borrower’s fiscal year, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank.

2.3 Consolidating Budgets. Section 6.2(e) of the Loan Agreement reads as
follows:

At least 30 days prior to the end of each fiscal year, Borrower will deliver to
Bank consolidated annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the following fiscal year.

Said Section 6.2(e) is hereby amended to read a follows:

At least 30 days prior to the end of each fiscal year, Borrower will deliver to
Bank consolidated and consolidating annual operating budgets (including income
statements, balance sheets and cash flow statements, by month) for the following
fiscal year.

2.4 Tax Returns of Subsidiaries. Section 6.2(f) of the Loan Agreement reads as
follows:

Within 30 days of filing, Borrower will deliver to Bank copies of all quarterly
and annual tax returns filed by AMI, AMSI and ATS Medical France SARL.

Said Section 6.2(f) is hereby amended to read a follows:

Within 30 days of filing, Borrower will deliver to Bank copies of all quarterly
and annual tax returns filed by AMI, AMSI, ATS Medical France SARL, 3F
Therapeutics, Inc., and ATS Acquisition Corp.

2.5 Default. The definition of “Default” contained in Section 13.1 of the Loan
Agreement is hereby amended to read as follows:

“Default” shall mean any event or occurrence which with the passing of time or
the giving of notice or both would become an Event of Default hereunder or under
the Security Agreement among Bank, 3F Therapeutics, Inc., and ATS Acquisition
Corp.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The Second Restated Articles of Incorporation of ATS Medical, Inc. filed
with the Minnesota Secretary of State on November 8, 2006, a copy of which was
provided to Bank via email on June 13, 2007, remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Expenses. Without limitation on the terms of the Loan Documents, Borrower
agrees to reimburse Bank for all its costs and expenses (including reasonable
attorneys’ fees) incurred in connection with this Amendment. Bank is authorized
to charge said fees, costs and expenses to Borrower’s loan account or any of
Borrower’s deposit accounts maintained with Bank.

[Signature page follows]

1

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By:  /s/ Nick Honigman
Name:  Nick Honigman
  ATS Medical, Inc.
By: /s/ Michael Kramer
Name:  Michael Kramer
 
   
Title:   Relationship Manager
  Title:   CFO
 
   

2